Civilian pay; pay rate on "promotion” from Wage System to General Schedule positions. — On May 16, 1979 the court rendered an opinion (220 Ct. Cl. 278, 599 F.2d 411), holding that plaintiffs were entitled to recover, the amount of recovery being reserved pending further proceedings under Rule 131(c). On August 8, 1980 judgment was entered for plaintiffs in the amounts listed. On January 12, 1982, 454 U.S. 555, the Supreme Court, on defendant’s petition for a *787writ of certiorari, reversed this court, and on March 9,1982 this court entered an order vacating and withdrawing its opinion and judgment, and dismissed the petition.